Citation Nr: 1003070	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-08 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable rating for asbestosis.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1963 to 
February 1967. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In a March 2007 substantive appeal, the Veteran requested a 
hearing before the Board sitting at the RO, but he withdrew 
the request in writing in July 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

The Veteran served in the U.S. Navy as a shipfitter.  His 
duties included exposure to asbestos insulation material.  A 
computed tomography scan of the lungs obtained in September 
1995 showed numerous non-calcified pleural or subpleural 
nodules in the lungs but no masses, adenopathy, or 
infiltrates.  An October 1997 chest X-ray showed no changes 
or active disease.  A pulmonary function test performed in 
June 1998 showed post-bronchodilator forced vital capacity 
(FVC) of 86.5 percent of predicted value and diffusion 
capacity of the lung for carbon monoxide based on the single 
breath method (DLCO) of 93 percent of predicted value.  The 
RO granted service connection and a noncompensable rating for 
asbestosis.

The RO received the Veteran's claim for a compensable rating 
for asbestosis in May 2006.  The claims file contains the 
results of additional X-ray or computed tomography scans of 
the lungs obtained in November 2005, May 2006, June 2007, and 
June 2008.  In November 2005, an X-ray evaluator detected a 
suspicious mass, but a computed tomography evaluator noted 
only additional diaphramic calcifications and no active 
infiltrates.  Evaluators of studies in 2007 and 2008 also 
noted no active disease or functional limitations.  In 2007, 
the evaluator noted gross changes in size and appearance of 
the calcifications compared to previous studies, but there 
was no further gross increase in 2008.  A pulmonary function 
test performed in August 2006 showed FVC of 100 percent.  
DCLO results were not noted on the evaluator's report but 
were noted to be normal by a reviewing physician.  The status 
of the Veteran's pulmonary disorder was followed by VA 
primary care clinicians who noted worsening and then 
improvement of the Veteran's dry cough symptom.  

The Board notes that the most recent pulmonary function test 
is over three years old.  As the imaging studies through 2008 
show no onset of active disease but do suggest some increase 
in the extent of pleural plaques, a current pulmonary 
function test is necessary to decide the claim.  38 C.F.R. 
§ 3.159 (c) (2009). 

After the appeal was received by the Board in February 2009, 
the Veteran submitted new evidence not previously considered 
in the most recent June 2008 supplemental statement of the 
case.  The new evidence is a report of a computed tomography 
scan of the lungs obtained in March 2009 that showed dense 
calcifications about the right hemidiaphragm.  The evaluator 
noted that diffuse tumoral involvement of the lining of the 
pleura could not be ruled out.  Therefore, the new evidence 
is pertinent as it suggests a possible progression of the 
lung disease.  The Veteran did not waive consideration of the 
evidence by the agency of original jurisdiction (AOJ).  VA 
regulations require that pertinent evidence received by the 
Board must be referred to the RO for review and preparation 
of a supplemental statement of the case unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. § 20.1304 (c) (2009).  The Board will remand this 
appeal so that the RO may review this evidence and, if the 
claim remains denied, include the evidence in a supplemental 
statement of the case.  38 C.F.R. § 19.37 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for pulmonary 
examination and pulmonary function test.  
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide an evaluation 
of the Veteran's asbestosis with possible 
tumor involvement including an assessment 
of the results and validity of a current 
pulmonary function test and whether that 
test accurately represents the level of 
pulmonary impairment.    

2.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, 
including a review of the new evidence 
submitted by the Veteran in March 2009, 
and arrange for any additional 
development indicated.  The RO should 
then readjudicate the claim on appeal.  
If any benefit sought remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.   

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

